Citation Nr: 0842563	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1973 to November 
1973 and from May 1975 to May 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In the veteran's November 2004 
substantive appeal, he requested a hearing at a local VA 
office.  By a memorandum dated in December 2004, he withdrew 
this request.

In a May 2007 decision, the Board adjudicated the veteran's 
appeal of the RO's denial of a TDIU.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an Order dated in July 2008, the Court 
granted a joint motion of the veteran and VA's General 
Counsel to vacate the May 2007 decision and remand the matter 
to the Board.  

In August 2007, the veteran's former representative, Disabled 
American Veterans, filed a claim for service connection for a 
low back disorder, specifically, lumbar spine degenerative 
disc disease with radiculopathy.  This matter is referred to 
the RO for appropriate action.  

In this regard, it is important for the veteran to understand 
that he can have only one representative before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In the joint motion for remand, the parties' agreed that the 
record was absent for a VCAA notice letter specifically 
addressing the veteran's claim for a TDIU.  Hence, such 
notice must be provided to the veteran on remand.  

It appears that VCAA notice is to be tailored to the 
veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  A 
claim for a TDIU is a claim for an increased rating, with 
specific requirements set out, not in Diagnostic Codes, but 
rather in 38 C.F.R. § 4.16.  Additionally, the Court has held 
that notice as to how VA assigns effective dates is required, 
at least for claims for service connection.  It logically 
follows that such notice should be provided for claims 
seeking additional VA compensation benefits because the 
effective date assigned may affect the amount of compensation 
paid, if any.  

Also of note, notice provided in a supplemental statement of 
the case or in a rating decision, documents already required 
at the time of enactment of the VCAA, does not constitute 
VCAA notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Rather such notice must be provided in separate 
letter(s).  Id.  Furthermore, in cases such as this, where 
VCAA notice was not provided prior to the initial unfavorable 
decision by the RO, the claim must be readjudicated after 
content complying notice is sent to the veteran so as to cure 
the timing defect.  Id.; see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

On remand, the AMC/ RO must send the veteran VCAA content 
compliant notice with regard to his claim for a TDIU.  After 
the notice is sent, and all of the other development 
specified in this Remand is completed, the RO must 
readjudicate the veteran's claim for a TDIU.  If the claim is 
not granted, the RO must issue a supplemental statement of 
the case.  



Inadequate VA examinations

Additionally, the veteran has argued that the examinations 
provided to evaluate his various service connected 
disabilities are inadequate because the examinations did not 
include a review of his claims file.  

Indeed, other than the examination of the veteran's joints, 
all other examinations conducted in September 2005 and 
October 2005 indicate that the veteran's claims file was 
unavailable for review.  Whether a TDIU is warranted depends 
on whether the veteran's service connected disabilities 
render him unable to secure and follow a substantially 
gainful occupation.  In order to make that determination, 
there should be medical evidence addressing his service 
connected disabilities.  Examinations for which evaluations 
are based, including whether a TDIU is warranted, must be 
fully informed ones.  This includes that the examinations 
take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
There are no examinations contemporaneous to the veteran's 
claim for a TDIU that included a review of the veteran's 
claims file.  

As indicated in the Introduction of this Remand, the veteran 
has filed a claim for service connection for a low back 
disorder.  This claim and his claim for a TDIU are 
inextricably intertwined because, if it is determined that 
the veteran does suffer from a low back disability that 
warrants service connection, that disability could give rise 
to a finding that he is unable to secure and follow a 
substantially gainful occupation due to service connected 
disability.  Issues are said to be inextricably intertwined 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, the RO must first adjudicate the 
veteran's claim for entitlement to service connection for a 
low back disability before addressing whether a TDIU is 
warranted.  

On remand, the veteran must be scheduled for examinations of 
each of his service connected disabilities.  The examination 
reports must address whether the veteran's service connected 
disabilities render him unable to secure and follow a 
substantially gainful occupation.  The veteran's claims file 
must be made available to the examiners and the examiners 
must indicate whether the claims file was indeed reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice regarding his 
claim for a TDIU; such notice must comply 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159.  This notice must include how 
disability ratings are assigned for a TDIU 
(as per 38 C.F.R. § 4.16) and how 
effective dates are assigned for a TDIU 
(38 C.F.R. § 3.400 General, and 
§ 3.400(o)(1) and (o)(2)).  

2.  After all development necessary to 
decide the veteran's claim for service 
connection for a low back disability, 
adjudicate that claim and send the veteran 
and his representative a copy of that 
decision and any other required 
information.  

3.  Schedule the veteran for VA 
examinations of each of his service 
connected disabilities.  These must 
include a psychiatric examination to 
evaluate his service connected major 
depression and a general medical 
examination to evaluate his service 
connected non-psychiatric disabilities.  
The claims file must be made available to 
the examiners and the examiners are asked 
to annotate the examination reports as to 
whether the claims file was reviewed.  

Both examiners are asked to render 
opinions as to whether the veteran's 
service connected disabilities render him 
unable to secure and follow a 
substantially gainful occupation.  

Rationales for all opinions rendered must 
be provided.  

3.  The RO/AMC must review the examination 
reports and ensure that the requirements 
stated above and explained in the body of 
this Remand have been complied with.  If 
the requirements have not been complied 
with, the RO must return the examination 
reports to the examiners and, if 
necessary, schedule the veteran for 
additional examinations.  

4.  After completing the above development 
and any other development reasonably 
indicated, the veteran's claim for a TDIU 
must be readjudicated, taking into 
consideration all evidence of record.  If 
the claim is not granted in full, the RO 
must provide a supplemental statement of 
the case to the veteran and his 
representative, and, after allowing an 
appropriate time for response, return the 
matter to the Board for appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

